DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-50 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claims 31:
The closest primary prior art, Chiu et al. (US 20120157795, hereinafter “Chiu”), teaches:
 	“An emergency management system (EMS) comprising at least one processor, a memory, a network element, and a computer program including instructions executable by the at least one processor to create a server application for storing and retrieving emergency data (a system 20 for providing emergency services to a patient with a medical condition is provided.), a server application configured to: (a) obtaining the emergency data for a mobile communication device (one or more physiological data devices 30 are provided which detect physiological data for a patient and transmit the data to a communication device 32 via either wireless or wired connections, Para. [0027]) wherein: (i) an emergency alert has been triggered on the mobile communication device (Communication device 32 then transmits the physiological data to technologist terminal 58, server farm 61, physician communication device 36, and/or treatment facility terminal 33 via computer network 34, [Para. 0027]);  (ii) the emergency data comprises a current location determined by the mobile communication device (the PSAP 40 will receive data indicating the patient's location by querying an ALI database 48 record associated with the call center phone 56. In other implementations, information transmitted from the patient to the technologist in call center 54 will be "geocoded" to provide an address--such as a full MSAG (master street address guide) address--which is more accurate than those provided by many current systems, [Para. 0022]); (b) store the emergency data in one or more databases and associating the emergency data with a user of the mobile communication device (Emergency services database 62 includes location information for the patient which is preferably more accurate than that provided by global positioning system or radiolocation coordinates. This location information is used to update the ALI record for call center phone 56 and transmit the updated record to ALI system server 50, which then updates ALI database 52 with the patient's current location, Para. [0037]), (c) receive a query for the emergency data associated with the user from a requesting party (when the PSAP receives an emergency services call, it then transmits the ANI back to the ALI system 48 and requests the caller's location (a process sometimes called "bidding" or "dipping"). The ALI system database 52 includes fields that correspond ANI or p-ANI values to a physical location (e.g., street address, city, state). An ALI data record for the caller is then transmitted back to the PSAP terminal 44 via PSAP server 46 to better enable the PSAP to dispatch emergency services to the location identified by the ALI record, Paras. [0022]-[0026]).”
The closest secondary prior art, H R (US 20130260710, hereinafter “HR”) teaches: 
“(d) determine the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device (the permissions may grant specific access to individuals or entities that have a professional or employment status of a medical or law enforcement professional. Status of the entities may also include a geographic area of practice for the entity. For example, a permission can give access to a doctor within a particular jurisdiction (e.g., country, state, city, etc.), Para. [0040] and also see, steps 420-440), (e) obtain the emergency data from the one or more databases to provide to the requesting party (where emergency contact information that corresponds to the access identifier and complies with the subscriber service permissions for law enforcement personnel is provided. For example, IVRS or backend server may use the access identifier to index the contacts data store and retrieve the correlated emergency contact information (e.g., name, number, etc.) or a subset thereof where more granular permissions are set, Fig. 4, steps 450 and 460 and Paras. [0054]-[0057]); and (f) return a response comprising the emergency databases to the requesting party via a secure pathway (In the case the permissions are the same for all types of authorized entities, once it is determined that the requester is an authorized entity (e.g., either a medical or a law enforcement professional), the emergency contact information that corresponds to the access identifier is provided to the requestor, for example, by the IVRS or the backend server, Para. [0058]).”
However, Chiu and HR, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the server application configured to determine, using a non-authoritative geographic information system (GIS) database within the EMS, that the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device, wherein the non- authoritative GIS database is configured to determine the jurisdiction of the requesting party independent of  an authoritative determination of emergency call routing by an authoritative GIS database”, in combination with all the recited limitations of the claim 31.
	Dependent claims 32-43 are also allowable because of their dependencies to claim 31.

 With respect to the allowed independent claims 44:
The closest primary prior art, Chiu et al. (US 20120157795, hereinafter “Chiu”), teaches:
	“A method for storing and retrieving emergency data, by an emergency management system (EMS) (a system 20 for providing emergency services to a patient with a medical condition is provided.), the method comprising: (a) obtaining the emergency data for a mobile communication device (i.e., Communication device 32) wherein: (i) an emergency alert has been triggered on the mobile communication device (Communication device 32 then transmits the physiological data to technologist terminal 58, server farm 61, physician communication device 36, and/or treatment facility terminal 33 via computer network 34, [Para. 0027]); (ii) the emergency data comprises a current location determined by the mobile communication device (the PSAP 40 will receive data indicating the patient's location by querying an ALI database 48 record associated with the call center phone 56. In other implementations, information transmitted from the patient to the technologist in call center 54 will be "geocoded" to provide an address--such as a full MSAG (master street address guide) address--which is more accurate than those provided by many current systems, [Para. 0022]); storing the emergency data in one or more databases and associating the emergency data with a user of the mobile communication device (Emergency services database 62 includes location information for the patient which is preferably more accurate than that provided by global positioning system or radiolocation coordinates. This location information is used to update the ALI record for call center phone 56 and transmit the updated record to ALI system server 50, which then updates ALI database 52 with the patient's current location, Para. [0037]); (c) receiving a query for the emergency data associated with the user from a requesting party (when the PSAP receives an emergency services call, it then transmits the ANI back to the ALI system 48 and requests the caller's location (a process sometimes called "bidding" or "dipping"). The ALI system database 52 includes fields that correspond ANI or p-ANI values to a physical location (e.g., street address, city, state). An ALI data record for the caller is then transmitted back to the PSAP terminal 44 via PSAP server 46 to better enable the PSAP to dispatch emergency services to the location identified by the ALI record, Paras. [0022]-[0026]).” 
The closest secondary prior art, H R (US 20130260710, hereinafter “HR”) teaches: 
 	“(d) determining the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device (the permissions may grant specific access to individuals or entities that have a professional or employment status of a medical or law enforcement professional. Status of the entities may also include a geographic area of practice for the entity. For example, a permission can give access to a doctor within a particular jurisdiction (e.g., country, state, city, etc.), Para. [0040] and also see, steps 420-440), (e) obtaining the emergency data from the one or more databases to provide to the requesting party (where emergency contact information that corresponds to the access identifier and complies with the subscriber service permissions for law enforcement personnel is provided. For example, IVRS or backend server may use the access identifier to index the contacts data store and retrieve the correlated emergency contact information (e.g., name, number, etc.) or a subset thereof where more granular permissions are set, Fig. 4, steps 450 and 460 and Paras. [0054]-[0057]); and (f) returning a response comprising the emergency databases to the requesting party via a secure pathway (In the case the permissions are the same for all types of authorized entities, once it is determined that the requester is an authorized entity (e.g., either a medical or a law enforcement professional), the emergency contact information that corresponds to the access identifier is provided to the requestor, for example, by the IVRS or the backend server, Para. [0058]).”
However, Chiu and HR, whether taken alone or combination, do not teach or suggest the following novel features:
	“the method comprising determining, using a non-authoritative geographic information system (GIS) database within the EMS, that the requesting party has jurisdiction over the emergency alert based at least on the current location of the mobile communication device, wherein the non- authoritative GIS database is configured to determine the jurisdiction of the requesting party independent of  an authoritative determination of emergency call routing by an authoritative GIS database”, in combination with all the recited limitations of the claim 44.
 	Dependent claims 45-50 are also allowable because of their dependencies to claim 44.

 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641